DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Arguments
Applicant’s arguments of 5/24/2022 have been fully considered, but are not persuasive.
Regarding Claims 1-12 and 14-16, Applicant argues that cited reference Takada (US 2016/0131810) does not disclose all of the limitations of the present independent Claim 1 (Remarks of 5/24/2022, pages 5-6).  Specifically, Applicant argues that Takada fails to disclose the newly-claimed:  one of the first dielectric layer contacts the surface of the transparent substrate because in FIG. 11B of Takada, the dielectric layer 14 does not appear to contact the surface of translucent substrate 11 (Remarks of 5/24/2022, pages 5-6).
However, as explained below in the rejection of Claim 1, bundle structure layer 12 may comprise a dielectric material and thus may be identified as the claimed “first dielectric layer” (see, e.g., paragraphs [0090], [0128] and FIG. 11B of Takada).  Therefore, Takada does disclose the claimed:  one of the first dielectric layer contacts the surface of the transparent substrate because Takada discloses the bundle structure layer 12 which contacts the surface of translucent substrate 11 (see, e.g., paragraphs [0090], [0128] and FIG. 11B of Takada).
Regarding Claim 13, Applicant argues that cited reference Probst does not disclose the newly-claimed:  a plurality of sets of a conductive layer and a dielectric layer are laminated alternately on the surface of the transparent substrate, whereby the selectively etched laminated structures are composed of the plurality of sets of the conductive layer and a dielectric layer which are laminated alternately (Remarks of 5/24/2022, pages 6-8; emphasis added by Examiner).
However, as explained below in the rejection of Claim 13, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and in the present case, duplication of the layer 12 which may be metal [conductive layer] and layer 13 which may be dielectric [dielectric layer] of Probst would merely serve to increase the known effects of absorption, transmission, or reflection, which are selected based on overall polarizer structure and intended use, as taught in paragraphs [0116], [0118] of Probst.
Therefore, Applicant’s arguments are not persuasive with respect to the Takada and Probst references and the claims remain rejected based upon the previously-cited references, and additionally Claim 13 is newly rejected based on the combination of Probst and Takada.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the phrase:  “composed of the plurality of sets of the conductive layer and a dielectric layer”.  However, there is an earlier recited “a dielectric layer”, thereby rendering this claim unclear as to whether this is a newly-recited element or refers to the previously recited dielectric layer.  For examination, this phrase will be treated as:  “composed of the plurality of sets of the conductive layer and dielectric layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al., US 2016/0131810, previously-cited.
Regarding Claim 1, as best understood, Takada discloses:  A polarizing element having a wire grid structure, the polarizing element comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (translucent substrate 11 that transmits light in the working band; Abstract and paragraphs [0126]-[0129] and FIGS. 11B, 33 of Takada); and
projections, which are arrayed on a surface of the transparent substrate at a pitch that is narrower than a wavelength of a light in a used light region, and extend in a first direction along the surface (projections comprising layers 12, 13, 14, 15, 24, 22, 23 which are arranged on the surface of translucent substrate 11 in a one-dimensional lattice at a pitch smaller than the wavelength of the light in the working band and extending in a first direction along the surface of translucent substrate 11; paragraphs [0125]-[0129] and FIGS. 11B, 23A, 34A, 34B of Takada);
wherein the projections have a laminated structure in which a plurality of sets of a first dielectric layer and a conductive layer are laminated alternately along a second direction orthogonal to the surface (the layers 12, 13, 14, 15, 24, 22, 23 are a laminated structure including at least a first set of a first dielectric layer [bundle structure layer 12] and a conductive layer [absorption layer 13 or reflection layer 15], and a second set of a first dielectric layer [upper bundle structure layer 22 and/or upper dielectric layer 24] and a conductive layer [upper bundle structure layer 22 and/or upper absorption layer 23], and wherein conductive layer 15 may be identified as a “conductive layer” which is part of a “set” with either bundle structure layer 12 or upper bundle structure layer 22 or absorption layer 24; paragraphs [0090], [0126]-[0129] and FIGS. 11B, 33 of Takada; the Examiner notes that the phrase “laminated alternately” does not require a 1-by-1 sequence in the order of lamination; in other words, the present claim language permits more than one conductive layer between each dielectric layer [or vice versa], because such sequence is still “laminated alternately”);
one of the first dielectric layer contacts the surface of the transparent substrate (bundle structure layer 12 contacts the surface of translucent substrate 11; FIG. 11B of Takada);
in the laminated structure, a first conductive layer having absorption properties relative to the light and a second conductive layer having reflective properties relative to the light are each identified as the conductive layer (any of absorption layer 13, upper absorption layer 23, reflection layer 15, and upper bundle structure layer 22 may be identified as either a first conductive layer or a second conductive layer because the materials of these layers will both absorb and reflect at least some light; however, more specifically, it is noted that regarding a first conductive layer, the absorption layer 13 and upper absorption layer 23 are specifically taught as having a light-absorbing ability, and regarding a second conductive layer, reflection layer 15 and upper bundle structure layer 22 may be a metal and thus have a reflective property relative to the light; paragraphs [0090], [0091], [0096], [0123], [0126]-[0129] and FIG. 11B of Takada);
the first conductive layer is provided as the conductive layer closest to an incident side of the light (because the claimed substrate is transparent, light may be incident upon the claimed first conductive layer from either a substrate side of the projections or from a side of the projections opposite to the substrate, and thus any of Takada’s absorption layer 13, reflection layer 15, upper bundle structure layer 22, or upper absorption layer 23 are provided as the conductive layer closest to an incident side of the light; FIG. 11B of Takada; the Examiner notes that the claim does not specify a location of the first conductive layer relative to the transparent substrate in relation to the second conductive layer).

Regarding Claim 2, Takada discloses:  wherein the projections have a second dielectric layer that covers an apical surface and side surfaces of the laminated structure (a protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice is preferably provided so long as changes in the optical characteristics caused thereby do not have any effect in practice, wherein SiO.sub.2 or the like may be deposited to improve reliability such as moisture resistance; paragraphs [0113], [0189] and FIG. 11B of Takada).

Regarding Claim 3, Takada discloses:  wherein a number of conductive layers in the projections is 7 or greater (absorption layer 13, reflection layer 15, and upper bundle structure layer 22 comprise at least three conductive layers, and the bundle structure layer 22 may comprise at least six layers due to the repeated rotation and deposition of the material of the bundle structure layers; paragraphs [0091], [0096], [0123], [0126]-[0129], [0176], [0196] and FIGS. 2A, 11B, 24 of Takada).

Regarding Claim 4, Takada discloses:  wherein the projections have a substantially rectangular shape when viewed from the first direction (the projections comprising layers 12, 13, 14, 15, 24, 22, 23 have a substantially rectangular shape when viewed along the direction along which they extend across the surface of translucent substrate 11; FIGS. 11B, 23A, 34A, 34B of Takada).

Regarding Claim 5, Takada discloses:  wherein the first dielectric layer and the conductive layer each have a substantially rectangular shape when viewed from the first direction (each of the individual layers 12, 13, 14, 15, 24, 22, 23 of the projections have a substantially rectangular shape when viewed along the direction along which they extend across the surface of translucent substrate 11; FIGS. 11B, 23A, 34A, 34B of Takada).

Regarding Claim 6, Takada discloses:  wherein a material of the second conductive layer is a metal (reflection layer 15 and upper bundle structure layer 22 may each comprise metal; paragraphs [0091], [0107], [0123], [0126]-[0129] and FIG. 11B of Takada).

Regarding Claim 7, Takada discloses:  wherein the metal is aluminum or an aluminum alloy (reflection layer 15 and upper bundle structure layer 22 may each comprise metal, e.g., Al as either a single element or an alloy; paragraphs [0091], [0107], [0123], [0126]-[0129] and FIG. 11B of Takada).

Regarding Claim 8, Takada discloses:  wherein a material of the transparent substrate is any one of glass, rock crystal and sapphire (translucent substrate 11 is formed of a material that is transparent for light in the working hand and has a refractive index of 1.1 to 2.2, e.g., glass, sapphire, or rock crystal; paragraphs [0087]-[0089] and FIG. 11B of Takada).

Regarding Claim 9, Takada discloses:  wherein a material of the first dielectric layer is a silicon oxide (a material such as SiO.sub.2 can be used as the material for the bundle structure layer 12; paragraphs [0090], [0128] and FIG. 11B of Takada).

Regarding Claim 10, Takada discloses:  wherein a material of the second dielectric layer is a silicon oxide (the protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice may comprise SiO.sub.2; paragraphs [0113], [0189] and FIG. 11B of Takada).

Regarding Claim 11, Takada discloses:  wherein the first conductive layer comprises silicon, as well as iron or tantalum (a mixed material containing Si and Fe may be used for the material of absorption layer 13 and upper absorption layer 23; paragraphs [0096], [0123] and FIG. 11B of Takada).

Regarding Claim 14, Takada discloses:  An optical apparatus comprising the polarizing element according to claim 1 (the substrate and projections of Takada may be used as a polarizing element for liquid crystal projectors including cameras and televisions; paragraphs [0002]-[0005], [0023], [0098], [0115] and FIG. 11B of Takada).

Regarding Claim 15, Takada discloses:  wherein a thickness of the dielectric layer provided between the second conductive layer and the transparent substrate adjacent to each other is higher than a thickness of the dielectric layer provided between the first conductive layer and the second conductive layer adjacent to each other (a thickness of bundle structure layer 12 [which may be 1500 nm] provided between reflective layer 15 and translucent substrate 11 adjacent to each other is higher than a thickness of upper bundle structure layer 22 and/or upper dielectric layer 24 [which may be 1 to 500 nm] provided between upper absorption layer 23 and reflective layer 15; paragraphs [0093], [0104], [0127], [0147] and FIG. 11B of Takada; note that the Examiner is interpreting the phrase “adjacent to each other” as “nearest to each other” rather than directly adjacent to each other, because the layers described as “adjacent to each other” cannot be directly adjacent to each other when another layer is described as being “between” them).

Regarding Claim 16, Takada discloses:  wherein a thickness of the dielectric layer provided between adjacent second conductive layers is higher than a thickness of the dielectric layer provided between the first conductive layer and the second conductive layer adjacent to each other (a thickness of upper bundle structure layer 22 and/or upper dielectric layer 24 [which may be 1500 nm plus 1 to 500 nm] provided between reflection layer 15 and upper absorption layer 23 adjacent to each other is higher than a thickness of dielectric layer 14 [which may be 1 to 500 nm] provided between absorption layer 13 and reflection layer 15; FIG. 11B of Takada; note that the Examiner is interpreting the phrase “adjacent to each other” as “nearest to each other” rather than directly adjacent to each other, because the layers described as “adjacent to each other” cannot be directly adjacent to each other when another layer is described as being “between” them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takada ‘810 in view of Takada, US 2008/0186576 (Takada ‘576), previously-cited.
Regarding Claim 12, primary reference Takada ‘810 discloses:  wherein a surface of the transparent substrate and an apical surface and side surfaces of the projections are coated with a water-repellent film (a protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice is preferably provided so long as changes in the optical characteristics caused thereby do not have any effect in practice, wherein SiO.sub.2 or the like may be deposited to improve reliability such as moisture resistance; paragraphs [0113], [0189] and FIG. 11B of Takada).
Takada ‘810 does not appear to explicitly disclose:  wherein the water-repellent film is an organic water-repellent film.
Takada ‘576 is related to Takada ‘810 with respect to wire grid polarizers.
Takada ‘576 teaches:  wherein the water-repellent film is an organic water-repellent film (as a protective film for wire grid polarizer, in addition to SiO.sub.2 material [such as that disclosed by primary reference Takada ‘810], a hydrophobic self-organizing film is preferable, such as perfluorodecyltrichlorosilane [FDTS]; paragraphs [0108], [0154] of Takada ‘576).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the organic water-repellent film of Takada ‘576 for the protective film of Takada ‘810 because such film provides the desired humidity resistance [water repelling] as well as providing the additional benefit anti-fouling properties, as taught in paragraphs [0108], [0154] of Takada ‘576.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., US 2015/0131150, previously-cited, or alternatively, as being unpatentable over Probst in view of Takada ‘810.
Regarding Claim 13, Probst discloses:  A method for manufacturing a polarizing element having a wire grid structure (Abstract and paragraphs [0129]-[0164] of Probst), the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
a step of forming a laminated structure in which a set of a conductive layer and a dielectric layer are laminated on a surface of a transparent substrate (layer 12 which may be a metal and layer 13 which may be a dielectric are alternately formed on a substrate 11 substantially transmissive to incoming light; paragraphs [0116], [0118] and FIGS. 1-8, 15 of Probst);
a step of selectively etching the laminated structure to form projection-like laminated structures that are arrayed on the surface of the transparent substrate at a pitch that is narrower than a wavelength of light in a used light region and are composed of the set of the conductive layer and a dielectric layer which are laminated (layers 12 and 13 may be etched to form projections having a pitch narrower than a wavelength of the light; paragraphs [0008], [0133]-[0136] and FIGS. 1-8, 15 of Probst, but see especially FIGS. 5, 6 of Probst and corresponding text in Probst);
a step of embedding the projection-like laminated structures within a dielectric material (conformal coating of the projections with a material 24 for side ribs which may be a dielectric material; paragraphs [0122]-[0126] and FIGS. 2, 3 of Probst); and
a step of selectively etching the dielectric material to form projections that are arrayed on the transparent substrate at a pitch that is narrower than a wavelength of light in a used light region (material 24 etched down to form separate side ribs 24 in each gap 16 which results in the projections comprising layers 12 and 13 arranged on the substrate 11 at a pitch narrower than a wavelength of the light; paragraphs [0122]-[0126] and FIGS. 2, 3 of Probst).

Although Probst discloses a set of a conductive layer and a dielectric layer laminated on a surface of a transparent substrate, such set of layers being selectively etched, Probst does not appear to explicitly disclose repeating the lamination of such layers such that:  a plurality of sets of a conductive layer and a dielectric layer are laminated alternately on the surface of the transparent substrate, whereby the selectively etched laminated structures are composed of the plurality of sets of the conductive layer and a dielectric layer which are laminated alternately.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In the present case, duplication of the layer 12 which may be metal [conductive layer] and layer 13 which may be dielectric [dielectric layer] of Probst would merely serve to increase the known effects of absorption, transmission, or reflection, which are selected based on overall polarizer structure and intended use, as taught in paragraphs [0116], [0118] of Probst.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the layers 12 and 13 of Probst to arrive at the claimed invention, in accordance with increasing the known effects of absorption, transmission, or reflection, as taught in paragraphs [0116], [0118] of Probst.
Furthermore, Takada ‘810 is related to Probst with respect to manufacturing methods of wire grid polarizers.
Takada ‘810 teaches:  a plurality of sets of a conductive layer and a dielectric layer are laminated alternately on the surface of the transparent substrate, whereby the selectively etched laminated structures are composed of the plurality of sets of the conductive layer and a dielectric layer which are laminated alternately (in a laminated stack above a translucent substrate 11, the layers 12, 13, 14, formed of materials which correspond to a conductive layer, an absorption layer, and a dielectric layer, are repeated in the upper section of the stack, as layers 22, 23, 24, corresponding to an upper conductive layer, an upper absorption layer, and an upper dielectric layer, wherein such layers have been selectively etched to form laminated structures therefrom; paragraphs [0179]-[0191], [0197]-[0210] and FIGS. 11A, 11B of Takada ‘810, but see especially paragraph [0187] of Takada ‘810).
It would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the layers 12 and 13 of Probst because such duplication of layers at an upper side of a lamination stack enables light sources to be placed on both a substrate side and a side of the uppermost layer of the stack, as taught in paragraphs [0129], [0149] of Takada ‘810.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872